Opinion
per Curiam,
The appellant, Kenneth Howard, was found guilty by a jury of murder in the second degree. Post-trial motions were denied and he was sentenced to a term of eight to sixteen years imprisonment. This direct appeal followed. We affirm the judgment of sentence. We have considered the appellant’s assignments of error and conclude that they are without merit. The trial court’s comments on the evidence were not error. Commonwealth v. Chester, 410 Pa. 45, 188 A. 2d 323 (1963); Commonwealth v. Elliott, 292 Pa. 16, 140 A. 537 (1928). The trial court’s charge on the inference *644of malice was proper. Commonwealth v. Gibbs, 366 Pa. 182, 76 A. 2d 608 (1950). Other assignments have been considered and are also without merit.
Judgment of sentence affirmed.